DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because 
The abstract is 156 words in length which exceeds the range of 50 to 150 words. Correction is required.  
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 is dependent on claim 9 which is not possible. For examination purpose examiner has interpreted claim 9 to be dependent on claim 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6, 8-12 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4, 8-10 and 15-17 recite the term “architectural protocol” which is a new term that renders the claim indefinite. The term “architectural protocol” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 
Claim 19 recites the limitation “the second protocol producer driver.”  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes examiner has interpreted claim 19 to be dependent on claim 17.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai (U.S. 20200364341A1) in view of Forristal (U.S. 20130263262A1) and NPL Driver Writer’s Guide for UEFI 2.3.1 by Intel, (Driver Writer’s Guide for UEFI 2.3.1, year: 2012), hereinafter Intel.
Regarding claim 1, Ochiai teaches a protocol security system (Ochiai: Fig. 1 provides for a protocol security system), comprising: 
a first protocol producer driver that is stored in a first memory range on a primary memory system (Ochiai: [0057] [0058] Fig 3 provide for the firmware region in memory storing protocol drivers); 

and a firmware interface engine that is provided via the primary memory system and that is configured to (Ochiai: [0057] [0058] Fig 3 provide for the firmware region which can be represented by the firmware engine): 
receive, from the at least one protocol consumer driver, a first protocol pointer (Ochiai: [0060] [0063] Fig. 3 provide for the protocol information (pointer) that is received at the protocol driver (consumer)) ; 
identify that the first protocol pointer was provided by the first protocol producer driver (Ochiai: [0079] [0080] Fig. 5, step S504 provide where the processor obtains the identification information and determines whether or not the obtained identification information and the identification information associated with the firmware stored in the firmware region inside the firmware memory match, i.e. the protocol pointer was provided by the protocol producer); 
Ochiai does not teach about determining that the first protocol pointer is not stored in the first memory range on the primary memory system and generating, in response to determining that the first protocol pointer is not stored in the first memory range on the primary memory system, a protocol security violation. However Forristal teaches this limitation of determining if the protocol pointer is stored in the memory range of the memory system (Forristal: [0024] provides for an evaluation report to indicate if the pointers refer to locations that fall within the address ranges of the firmware program code).
Ochiai and Forristal are both considered to be analogous to the claimed invention because they are in the same field of checking firmware integrity. Therefore, it would have been obvious 
Forristal further teaches about generating, in response to determining that the first protocol pointer is not stored in the first memory range on the primary memory system, a protocol security violation (Forristal: [0024]-[0026] provide for the generation of status flags to represent security violation when the pointer analysis outputs out of range memory report).
Ochiai and Forristal do not explicitly teach about protocol producers and consumers. However Intel teaches about protocol producers and consumers (Intel: 3.6.1 provide for the firmware drivers to be both consumers and producers of protocols).
Ochiai, Forristal and Intel are both considered to be analogous to the claimed invention because they are in the same field of security protocols. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ochiai/Forristal system to incorporate the teachings of Intel and provide protocol consumer and producer structure to the firmware region to receive and produce protocols distinctively. Doing so would aid in providing a secure protocol with verifying the integrity of the firmware.
	Regarding claim 2, Ochiai teaches the system of claim 1 further comprising: 
	a second protocol producer driver that is stored in a second memory range on the primary memory system (Ochiai: [0057] [0058] Fig 3 provide for the firmware region in memory storing protocol drivers), 

receive, from the at least one protocol consumer driver, a second protocol pointer (Ochiai: [0060] [0063] Fig. 3 provide for the protocol information (pointer) that is received at the protocol driver (consumer)); 
identify that the second protocol pointer was provided by the second protocol producer driver (Ochiai: [0079] [0080] Fig. 5, step S504 provide where the processor obtains the identification information and determines whether or not the obtained identification information and the identification information associated with the firmware stored in the firmware region inside the firmware memory match, i.e. the protocol pointer was provided by the protocol producer);  
 and determine, whether the second protocol pointer points to an architectural protocol (Ochiai: [0081] [0082] provide for the determining if the protocol information corresponding to communication protocol which can be represented by architectural protocol).
Ochiai does not teach about determining the second protocol pointer being stored in the second memory range on the primary memory system. However Forristal teaches this limitation of determining if the protocol pointer is stored in the memory range of the memory system (Forristal: [0024] provides for an evaluation report to indicate if the pointers refer to locations that fall within the address ranges of the firmware program code).
Ochiai and Forristal are both considered to be analogous to the claimed invention because they are in the same field of checking firmware integrity. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ochiai to incorporate the teachings of Forristal and provide a protocol pointer 
Regarding claim 4, Ochiai further teaches the system of claim 2, wherein the firmware interface engine is configured to: determine, in response to determining that the second protocol pointer points to an architectural protocol, whether the second protocol producer driver originated from a secondary memory system (Ochiai: [0109][0110] Fig. 9 provide for the external secondary memory system from which the protocol producer is originated).
Regarding claim 5, Ochiai further teaches the system of claim 4, wherein the firmware interface engine is configured to: allow, in response to determining that the second protocol producer driver originated from a secondary memory system, execution of a second protocol pointed to by the second protocol pointer. Ochiai teaches that the protocol producer driver can be originated from a secondary memory system. Therefore, it would have been obvious to someone of ordinary skill in the art to provide the protocol to be executed upon verification of the pointer originated from a secondary memory like a flash driver, ROM etc. Doing so would add an extra layer of protection processing architectural protocols. 
Regarding claim 6, Ochiai further teaches the system of claim 4, wherein the firmware interface engine is configured to: generate, in response to determining that the second protocol producer driver did not originate from a secondary memory system, the protocol security violation. Ochiai teaches that the protocol producer driver can be originated from a secondary memory system. Therefore, it would have been obvious to someone of ordinary skill in the art to provide the protocol not to be executed upon determination that the pointer is not originated from 
Claim 7 teaches the same limitations as claim 1 for an Information Handling Sytem (IHS) and is thereby rejected under same rationale.
Claim 14 teaches the same limitations as claim 1 for a method and is thereby rejected under same rationale.
Claim 8 teaches the same limitations as claim 2 for an Information Handling Sytem (IHS) and is thereby rejected under same rationale.
Claim 15 teaches the same limitations as claim 2 for a method and is thereby rejected under same rationale.
Claim 10 teaches the same limitations as claim 4 for an Information Handling Sytem (IHS) and is thereby rejected under same rationale.
Claim 17 teaches the same limitations as claim 4 for a method and is thereby rejected under same rationale.
Claim 11 teaches the same limitations as claim 5 for an Information Handling Sytem (IHS) and is thereby rejected under same rationale.
Claim 18 teaches the same limitations as claim 5 for a method and is thereby rejected under same rationale.
Claim 12 teaches the same limitations as claim 6 for an Information Handling Sytem (IHS) and is thereby rejected under same rationale.
Claim 19 teaches the same limitations as claim 6 for a method and is thereby rejected under same rationale.

store the first protocol driver in the primary memory system (Ochiai: [0057] [0058] Fig. 3 provide for the firmware region in memory storing protocol drivers); and 
associate the first memory range on the primary memory system with the first protocol pointer (Ochiai: [0080] [0081] Fig. 5, step S506 provide when the protocol information match, i.e. the protocol pointer provided by the protocol producer is stored in the memory); 
Claim 20 teaches the same limitations as claim 13 for a method and is thereby rejected under same rationale.
Claims 3, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai (U.S. 20200364341A1), Forristal (U.S. 20130263262A1) and Intel, (Driver Writer’s Guide for UEFI 2.3.1, year: 2012), in view of Sell (U.S. 20170262387A1).
Regarding claim 3, Ochiai/Forristal/Intel do not teach about the protocol pointer not pointing to an architectural protocol. However Sell teaches the limitation wherein the firmware interface engine is configured to: allow, in response to determining that the second protocol pointer does not point to an architectural protocol, execution of a second protocol pointed to by the second protocol pointer (Sell: [0085] provide for the protocols in general to allow the functions of the protocol where application and system software can verify that the area allocations associated with each master pointer or any of its copies or derivatives is still valid. They can check that an effective address is within the allocation bounds and that a pointer or copy value has not changed).
Ochiai, Forristal, Intel and Sell are all considered to be analogous to the claimed invention because they are in the same field of security protocols. Therefore, it would have been 
Claim 9 teaches the same limitations as claim 3 for an Information Handling Sytem (IHS) and is thereby rejected under same rationale.
Claim 16 teaches the same limitations as claim 3 for a method and is thereby rejected under same rationale.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Itkin et al.(U.S. 20200218597) teaches a method to validate firmware memory address.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMIN JAHIR whose telephone number is (571)272-0346. The examiner can normally be reached Mon-Fri 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASMIN JAHIR/
Examiner, Art Unit 2432

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494